Citation Nr: 0520359	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-13 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran served on active duty from September 1968 to 
April 1971.  Service in the Republic of Vietnam is indicated 
by his service records.

In a September 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  He thereafter indicated disagreement with that 
decision and, after being issued a statement of the case, 
perfected his appeal by the submission of a substantive 
appeal in October 2000.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

In September 2004, the veteran's representative submitted 
communication to the RO, indicating that the veteran sought a 
Board hearing at the RO (a hearing known as a "Travel 
Board").  A notation, apparently made by an RO staff member, 
indicates that the request for a Travel Board was "not 
accepted from [service organization] - vet[eran]'s 
whereabouts unknown - undue delay."  

The regulations governing Board hearings, to include Travel 
Boards,  allow hearings to be requested by either the veteran 
or his representative acting on his behalf; see 38 C.F.R. 
§ 20.700(a) (2004).  In particular, 38 C.F.R. § 20.703 
stipulates that "[a]n appellant, or an appellant's 
representative, may request a hearing before the Board...at a 
[VA] field facility when submitting the substantive appeal 
(VA Form 9) or any time thereafter, subject to the 
restrictions in [38 C.F.R. § 20.1304].  [The provisions of 
38 C.F.R. § 20.1304 pertain to situations in which the claim 
has been certified for appeal; in the instant case, the 
veteran's claim had not been certified for appeal as of 
September 2004.]

The Board notes, as did the RO, that the veteran's 
whereabouts are currently unknown; the most recent 
communication from VA to him, postmarked in May 2004, was 
returned to VA marked by the Postal Service as "attempted - 
not known."  However, this does not serve to nullify a 
hearing request presented on the veteran's behalf by his 
accredited representative.  Prior to any action on the Travel 
Board request, the veteran's representative should be 
requested to ascertain the veteran's current whereabouts and 
inform the RO.

In summary, notwithstanding that it may turn out to be a 
futile exercise, the veteran should be accorded the 
opportunity to present testimony at a Travel Board.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should request that the veteran's 
accredited representative furnish VA with 
the veteran's current mailing address.  
All attempts to obtain this information 
should be documented and associated with 
the veteran's VA claims file.

2.  If a current address is furnished or 
if the RO otherwise learns of the 
veteran's whereabouts, VBA should 
schedule the veteran for a Travel Board 
hearing in accordance with applicable 
procedures. The veteran should be 
provided with notice as to the time and 
place to report for said hearing. If the 
veteran no longer desires the hearing, 
his request should be withdrawn in 
writing, and the case then returned to 
the Board.  If the veteran cannot be 
located, the file should be returned to 
the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


